Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered December 4, 2003, which denied plaintiffs’ motion for partial summary judgment as to liability on the part of defendant Convention Center Development Corporation and granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Elaintiff Charles Kretzschmar, an electrician, was injured in the process of removing a sign from a temporary exhibit suspended from the ceiling at the Javits Center. The motion court correctly dismissed plaintiffs’ Labor Law § 240 (1) claim because the electrician was not working on a “structure” at the time of his accident (Stanislawczyk v 2 E. 61st St. Corp., 1 AD3d 155 [2003], lv denied 3 NY3d 604 [2004]), and his work was not effecting a significant or permanent physical change to the *271structural integrity of the building (Tanzer v A. Terzi Prods., 244 AD2d 224 [1997]) through construction, renovation or repair (Perchinsky v State of New York, 232 AD2d 34 [1997], lv dismissed 91 NY2d 830 [1997]). Similarly, plaintiffs’ Labor Law § 241(6) claim was properly dismissed since that section is limited to “areas in which construction, excavation or demolition work is being performed,” and the electrician’s activity did not meet that test (see Nagel v D & R Realty Corp., 99 NY2d 98 [2002]; Perchinsky v State of New York, supra). Concur—Tom, J.P., Andrias, Sullivan, Williams and Gonzalez, JJ.